COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §            No. 08-22-00115-CR

                                                  §               Appeal from the

 EX PARTE: ADAM PORRAS                            §         106th Judicial District Court

                                                  §          of Gaines County, Texas

                                                  §               (TC# 22-5803)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed as moot. We therefore dismiss the appeal. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 26TH DAY OF OCTOBER, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.